Opinion issued July 14, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00560-CV
____________

IN RE ALLIANZ CORNHILL INSURANCE PLC AND SUECIA RE &
MARINE INSURANCE COMPANY, LTD., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators Allianz Cornhill Insurance PLC and Suecia Re & Marine Insurance
Company, Ltd. have filed a petition for a writ of mandamus complaining of Judge
Jamison’s


 February 20, 2003 order requiring Allianz Cornhill and Suecia Re to post
into the registry of the district court security in the amounts of $10,000,000 and
$5,000,000, respectively.  
          We deny the petition for a writ of mandamus.  We lift our June 27, 2003 stay
of the district court’s February 20, 2003 and May 15, 2003 orders.  We deny as moot
all pending motions.
          It is so ordered.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.